SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FINANCIAL STATEMENTS — Quarterly Information At March 31, 2016 and report on review of Quarterly Information Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of US Dollars, unless otherwise indicated) Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation of interim financial information 9 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 9 4. Basis of consolidation 10 5. Summary of significant accounting policies 10 6. Cash and cash equivalents and Marketable securities 10 7. Trade and other receivables 11 8. Inventories 14 9. Assets classified as held for sale 14 10. Investments 14 11. Property, plant and equipment 16 12. Intangible assets 17 13. Impairment 18 14. Exploration for and evaluation of oil and gas reserves 18 15. Trade payables 18 16. Finance debt 19 17. Leases 21 18. Related-party transactions 22 19. Provision for decommissioning costs 23 20. Taxes 23 21. Employee benefits (Post-Employment) 26 22. Shareholders’ equity 28 23. Sales revenues 28 24. Other expenses, net 29 25. Costs and Expenses by nature 29 26. Net finance income (expense) 29 27. Supplemental information on statement of cash flows 30 28. Segment information 31 29. Provisions for legal proceedings 34 30. Collateral for crude oil exploration concession agreements 39 31. Risk management 40 32. Fair value of financial assets and liabilities 44 33. Subsequent events 45 34. Information Related to Guaranteed Securities Issued by Subsidiaries 46 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated statement of financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of March 31, 2016, and the related condensed consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity for the three-month periods ended March 31, 2016 and March 31, 2015. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). As discussed in Note 3 to the condensed consolidated interim financial information, during the third quarter of 2014, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized, according to testimony obtained from Brazilian criminal investigations. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial position as of December 31, 2015, and the related consolidated statements of income, comprehensive income, cash flows (not presented herein) and changes in shareholders’ equity for the year then ended, and in our report dated March 21, 2016, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated statement of financial position as of December 31, 2015, is fairly stated in all material respects in relation to the consolidated statement of financial position from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil May 12, 2016 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position March 31, 2016 and December 31, 2015 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 6 21,855 25,058 Trade payables 15 5,832 6,380 Marketable securities 6 767 780 Finance debt 16 17,442 14,683 Trade and other receivables, net 7 5,301 5,803 Finance lease obligations 17.1 14 12 Inventories 8 8,176 7,441 Income taxes payable 20.1 316 105 Recoverable income taxes 20.1 1,068 983 Other taxes payable 20.1 2,719 3,365 Other recoverable taxes 20.1 1,914 1,765 Payroll, profit sharing and related charges 1,369 1,302 Advances to suppliers 160 108 Pension and medical benefits 21 763 655 Other current assets 1,844 1,338 Others 1,738 1,946 41,085 43,276 30,193 28,448 Assets classified as held for sale 9 152 Liabilities on assets classified as held for sale - 125 41,094 43,428 30,193 28,573 Non-current assets Non-current liabilities Long-term receivables Finance debt 16 108,949 111,482 Trade and other receivables, net 7 3,889 3,669 Finance lease obligations 17.1 42 39 Marketable securities 6 98 88 Deferred income taxes 20.3 228 232 Judicial deposits 29.2 2,850 2,499 Pension and medical benefits 21 13,767 12,195 Deferred income taxes 20.3 4,554 6,016 Provisions for legal proceedings 29.1 2,753 2,247 Other tax assets 20.1 3,068 2,821 Provision for decommissioning costs 19 10,004 9,150 Advances to suppliers 1,726 1,638 Others 625 548 Others 2,815 2,446 136,368 135,893 19,000 19,177 Total liabilities 166,561 164,466 Shareholders' equity Investments 10 3,994 3,527 Share capital (net of share issuance costs) 22.1 107,101 107,101 Property, plant and equipment 11 173,993 161,297 Change in interest in subsidiaries 325 321 Intangible assets 12 3,332 3,092 Profit reserves 57,660 57,977 200,319 187,093 Accumulated other comprehensive (deficit) 22.2 (91,278) (100,163) Attributable to the shareholders of Petrobras 73,808 65,236 Non-controlling interests 1,044 819 Total equity 74,852 66,055 Total assets 241,413 230,521 Total liabilities and shareholder's equity 241,413 230,521 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income March 31, 2016 and 2015 (Expressed in millions of US Dollars, unless otherwise indicated) Note Jan-Mar/ 2016 Jan-Mar/ 2015 Sales revenues 23 17,989 25,967 Cost of sales (12,616) (18,140) Gross profit 5,373 7,827 Income (expenses) Selling expenses (959) (602) General and administrative expenses (678) (946) Exploration costs 14 (293) (343) Research and development expenses (129) (197) Other taxes (139) (263) Other expenses, net 24 (1,091) (935) (3,289) (3,286) Income (loss) before finance income (expense), share of earnings in equity-accounted investments and income taxes 2,084 4,541 Finance income 227 256 Finance expenses (1,572) (1,289) Foreign exchange gains (losses) and inflation indexation charges (878) (930) Net finance income (expense) 26 (2,223) (1,963) Share of results in equity-accounted investments 10 99 60 Income (loss) before income taxes (40) 2,638 Income taxes 20.4 (57) (1,056) Net income (loss) (97) 1,582 Net income (loss) attributable to: Shareholders of Petrobras (318) 1,862 Non-controlling interests 221 (280) Net income (loss) (97) 1,582 Basic and diluted earnings (loss) per weighted-average of common and preferred share - in U.S. dollars 22.3 (0.02) 0.14 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income March 31, 2016 and 2015 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Mar/ 2016 Jan-Mar/ 2015 Net income (loss) (97) 1,582 Items that will not be reclassified to the statement of income: Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity 5,630 (9,884) Reclassified to the statement of income 742 288 Deferred income tax (2,166) 3,263 4,206 (6,333) Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity - (1) − (1) Cumulative translation adjustments (*) 4,463 (16,643) Share of other comprehensive income (losses) in equity-accounted investments 191 (410) Total other comprehensive income (loss): 8,860 (23,387) Total comprehensive income (loss) 8,763 (21,805) Comprehensive income (loss) attributable to: Shareholders of Petrobras 8,568 (21,585) Non-controlling interests 195 (220) Total comprehensive income (loss) 8,763 (21,805) (*) Includes US$ 138 of cumulative translation adjustments in associates and joint ventures. The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows March 31, 2016 and 2015 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Mar/ 2016 Jan-Mar/ 2015 Cash flows from Operating activities Net income (loss) (97) 1,582 Adjustments for: Pension and medical benefits (actuarial expense) 513 588 Share of results in equity-accounted investments (99) (60) Depreciation, depletion and amortization 3,235 2,974 Impairment of property, plant and equipment, intangible and other assets 75 1 Exploration expenditures written off 148 201 (Gains) losses on disposal of assets, write-offs of assets, E&P areas returned and cancelled projects, net 26 (141) Foreign exchange, indexation and finance charges 2,238 2,198 Deferred income taxes, net (361) 714 Allowance (reversals) for impairment of trade receivables 129 (301) Inventory write-down to net realizable value 301 101 Decrease (Increase) in assets Trade and other receivables, net 917 25 Inventories (428) (358) Judicial deposits (98) (153) Other assets (202) (866) Increase (Decrease) in liabilities Trade payables (965) (795) Other taxes payable (568) 330 Pension and medical benefits (112) (145) Income taxes paid (69) (217) Other liabilities (155) 61 Net cash provided by operating activities 4,428 5,739 Cash flows from Investing activities Capital expenditures (3,753) (6,115) Divestment (investment) in investees (69) (63) Proceeds from disposal of assets 3 180 Divestment (investment) in marketable securities 102 (1,455) Dividends received 4 3 Net cash used in investing activities (3,713) (7,450) Cash flows from Financing activities Investments by non-controlling interest 37 138 Financing and loans, net: Proceeds from long-term financing 1,845 1,304 Repayment of principal (4,373) (2,948) Repayment of interest (1,949) (1,956) Net cash used in financing activities (4,440) (3,462) Effect of exchange rate changes on cash and cash equivalents 522 (743) Net decrease in cash and cash equivalents (3,203) (5,916) Cash and cash equivalents at the beginning of the year 25,058 16,655 Cash and cash equivalents at the end of the period 21,855 10,739 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity March 31, 2016 and 2015 (Expressed in millions of US Dollars, unless otherwise indicated) Share capital (net of share issuance costs) Accumulated other comprehensive income (deficit) and deemed cost Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Actuarial gains (losses) on defined benefit pension plans Cash flow hedge - highly probable future exports Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity 107,380 (279) 148 (41,968) (7,295) (7,699) (438) 7,919 2,182 720 55,602 - 116,272 706 116,978 Balance at January 1, 2015 107,101 148 (57,400) 66,423 116,272 706 116,978 Realization of deemed cost - (1) - 1 - - - Change in interest in subsidiaries - 123 123 Net income (loss) - 1,862 1,862 (280) 1,582 Other comprehensive income (loss) - - - (16,703) - (6,333) (411) - (23,447) 60 (23,387) 107,380 (279) 148 (58,671) (7,295) (14,032) (850) 7,919 2,182 720 55,602 1,863 94,687 609 95,296 Balance at March 31, 2015 107,101 148 (80,848) 68,286 94,687 609 95,296 107,380 (279) 321 (71,220) (7,362) (20,288) (1,293) 7,919 2,182 720 47,156 - 65,236 819 66,055 Balance at January 1, 2016 107,101 321 (100,163) 57,977 65,236 819 66,055 Realization of deemed cost - (1) - 1 - - - Change in interest in subsidiaries - - 4 - 4 31 35 Net income (loss) - (318) (318) 221 (97) Other comprehensive income (loss) - - - 4,489 - 4,206 191 - 8,886 (26) 8,860 Appropriations: Dividends - (1) (1) 107,380 (279) 325 (66,731) (7,362) (16,082) (1,103) 7,919 2,182 720 47,156 (317) 73,808 1,044 74,852 Balance at March 31, 2016 107,101 325 (91,278) 57,660 73,808 1,044 74,852 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras”, “the Company”, or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – “Interim Financial Reporting” as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes in the period, avoiding repetition of certain notes to the financial statements previously reported. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2015, which include the full set of notes. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 – “The effects of changes in foreign exchange rates”. All assets and liabilities are translated into U.S. dollars at the closing exchange rate at the date of the financial statements; income and expenses, as well as cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the consolidated statements of changes in shareholders’ equity. Brazilian Real x U.S. Dollar Mar 2016 Mar 2015 Jun 2015 Sep 2015 Dec 2015 Quarterly average exchange rate 3.91 2.86 3.07 3.55 3.84 Period-end exchange rate 3.56 3.21 3.10 3.97 3.90 The Company’s Board of Directors in a meeting held on May 12, 2016 authorized the issuance of these consolidated interim financial information. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, depreciation, depletion and amortization, impairment of assets, pension and medical benefits liabilities, provisions for legal proceedings, dismantling of areas and environmental remediation, deferred income taxes, cash flow hedge accounting and allowance for impairment of trade receivables. Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off US$ 2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2015 audited consolidated financial statements. In preparing its financial statements for the period ended March 31, 2016, the Company considered all available information and did not identify any additional information in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities or by the independent law firms conducting an internal investigation that could materially impact or change the methodology adopted to recognize the write-off. The Company will continue to monitor the investigations for additional information and will review its potential impacts on the adjustment made. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) As of March 31, 2016, the Company has recovered US$ 72, which was received and recognized as other income (amounts recovered – “overpayments incorrectly capitalized”) in May and August of 2015. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, the Company may be entitled to receive a portion of such funds. See note 29 for information about the Company’s material legal proceedings. 4. Basis of consolidation The consolidated interim financial information includes the interim information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the three-month period ended March 31, 2016. 5. Summary of significant accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2015. 6. Cash and cash equivalents and Marketable securities Cash and cash equivalents Cash at bank and in hand 727 808 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 1,313 922 Other investment funds 3 11 1,316 933 - Abroad Time deposits 12,749 13,276 Automatic investing accounts and interest checking accounts 5,607 8,828 Other financial investments 1,456 1,213 19,812 23,317 Total short-term financial investments 21,128 24,250 Total cash and cash equivalents 21,855 25,058 Short-term financial investments in Brazil comprise Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts, interest checking accounts and other short-term fixed income instruments with maturities of three months or less. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Marketable securities In Brazil Abroad Total In Brazil Abroad Total Trading securities 771 − 771 779 − 779 Available-for-sale securities 6 − 6 5 1 6 Held-to-maturity securities 74 14 88 69 14 83 851 14 865 853 15 868 Current 766 1 767 779 1 780 Non-current 85 13 98 74 14 88 Trading securities refer mainly to investments in Brazilian Federal Government Bonds. These financial investments have maturities of more than three months and are, mostly, classified as current assets due to their maturity or the expectation of their realization in the short term. 7. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 6,929 7,262 Related parties Investees (note 18.1) 514 533 Receivables from the electricity sector (note 7.4) 3,821 3,415 Petroleum and alcohol accounts -receivables from Federal Government 242 219 Other receivables 1,802 1,699 13,308 13,128 Allowance for impairment of trade receivables (4,118) (3,656) 9,190 9,472 Current 5,301 5,803 Non-current 3,889 3,669 Trade receivables overdue - Third parties Up to 3 months 516 315 From 3 to 6 months 137 180 From 6 to 12 months 751 803 More than 12 months 2,018 1,735 3,422 3,033 Changes in the allowance for impairment of trade receivables Opening balance 3,656 3,372 Additions 209 2,060 Write-offs − (17) Reversals (58) (788) Cumulative translation adjustment 311 (971) Closing balance 4,118 3,656 Current 1,871 1,690 Non-current 2,247 1,966 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Allowance for impairment of trade receivables Related parties (Eletrobras Group) As of 12.31.2015 Sales Amounts received Recognition Reversals Inflation indexation CTA As of 03.31.2016 Amazonas Distribuidora de Energia - AME 1,996 118 (115) (99) 17 61 192 2,170 Centrais Elétricas do Norte 1 1 (2) − Centrais Elétricas de Rondônia 285 27 (30) − − 9 27 318 Others 75 27 (33) (3) 3 4 10 83 Trade receivables, net - Eletrobras Group 2,357 173 (180) (102) 20 74 229 2,571 Third parties Cigás 143 144 (92) (39) − − 15 171 Centrais Elétricas do Pará 26 39 (47) (18) − Cia de Eletricidade do Amapá 9 4 (16) (6) 4 7 (1) 1 Cia de Energia de Pernambuco - CELPE 2 14 (16) − Others 6 20 (29) − 2 − 1 − Trade receivables, net - Third parties 186 221 (200) (63) 6 7 15 172 Trade receivables, net - Total 2,543 394 (380) (165) 26 81 244 2,743 Trade receivables - Eletrobras Group 3,415 173 (180) − − 74 339 3,821 (-) Allowance for impairment of trade receivables (1,058) − − (102) 20 − (110) (1,250) Trade receivables, net - Eletrobras Group 2,357 173 (180) (102) 20 74 229 2,571 Trade receivables - Third parties 773 221 (200) − − 7 78 879 (-) Allowance for impairment of trade receivables (587) − − (63) 6 − (63) (707) Trade receivables, net - Third parties 186 221 (200) (63) 6 7 15 172 Trade receivables - Total 4,188 394 (380) − − 81 417 4,700 (-) Allowance for impairment of trade receivables (1,645) − − (165) 26 − (173) (1,957) Trade receivables, net - Total 2,543 394 (380) (165) 26 81 244 2,743 As of March 31, 2016, US$ 2,379 of the Company’s net trade receivables from the isolated electricity system in the northern region of Brazil, related to the sale of fuel oil, natural gas, electricity and other products to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) operating in that region, were classified as non-current assets. The balance of those receivables was US$ 2,743 as of March 31, 2016 (US$ 2,543 as of December 31, 2015). A significant portion of the funds used by those companies to pay for products supplied by the Company came from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which provides funds to cover a portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil (operating in the isolated electricity system). However, as a result of changes in the CCC regulations over time, funds transferred from the CCC to these electricity companies have not been sufficient for them to meet their financial obligations and, as a result, some have not been able to pay for the products supplied by Petrobras. In 2012, a new legislation (Provisional Measure 579 of September 11, 2012, revoked by the Law 12.783/2013) significantly changed the sources of funds that were used to cover the cost of electricity generated in the Isolated Electricity System and the Brazilian Federal Government started to provide funds to cover costs that in the past were only borne by the CCC . This assistance from the Federal Government would be made available through funds deposited in the Energy Development Account ( Conta de Desenvolvimento Energético – CDE ) by the Brazilian National Treasury. Those funds, however, proved to be insufficient to cover the operational costs of the isolated electricity system in the northern region of Brazil. The funds available in the CCC , which were already insufficient to cover the costs related to fuel supplied by the Company, decreased significantly. Following an increase in the amounts owed by the thermoelectric power plants 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) operating in the Isolated Electricity System, the Company put pressure on the negotiations with the state-owned natural gas distribution companies, the independent electricity producers ( PIEs ), subsidiaries of Eletrobras and other private companies. On December 31, 2014, the Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged it owed US$ 2,202 to the Company. This amount is being adjusted monthly based on the Selic interest rate (Brazilian short-term interest rate). Under this agreement, the first of 120 monthly installments was paid in February 2015 and these payments have continued. As of May 7, 2015, US$ 1,889 had been guaranteed by the collateralization of certain amounts payable by the CDE to the CCC . This amount due under the debt acknowledgement agreement was not overdue as of March 31, 2016. In early 2015, the Brazilian government reviewed its electricity price regulations and implemented a new pricing policy for the electricity sector, which has resulted in increases in the tariffs charged to end-customers from in the first quarter of 2015. The Company had expected that this new policy would have strengthened the financial situation of the companies in the electricity sector and, consequently to reduce the balance of their accounts payable with respect to fuel oil and other products supplied by the Company, which has not occurred. Despite the increase in amount of electricity tariffs to end-users of electricity distributors in order to provide financial stability to these companies, the recovery flow of CCC funds has occurred slowly, delaying the reimbursements for fuel acquisition costs provided by Petrobras and deteriorating the default of those customers to the Company. Pursuant to the issuance of Normative Instruction 679 on September 1, 2015 by the Brazilian National Electricity Agency (Agência Nacional de Energia Elétrica - ANEEL), the Company expected that the flow of funds it would receive from the CCC would accelerate. This is because funds would be paid directly from the CCC for products supplied in the prior month with a limit of 75% of the average payments made by the CCC in the previous three months. However, it has not occurred and, therefore, the insolvency of these receivables increased and these receivables continue to be delinquent. In 2015, the Company charged US$ 564 as allowance for impairment of trade receivables (net of reversals) due to frustrated negotiations to enter into additional debt acknowledgement agreements and new pledges of receivables from the CDE. In the first quarter of 2016, the Company recognized an allowance for impairment of trade receivables (net of reversals) in the amount of US$139, mainly related to a legal enforcement for suppling products. For the same period of 2015, the Company recognized a reversal of allowance for impairment of trade receivables of US$404 due to the pledge of receivables the CCC had from the CDE. Accordingly, the following measures concerning overdue receivables with respect to natural gas supplied were adopted: (i) partial suspension of future supplies, (ii) lawsuits filed by the Company to collect the receivables; and (iii) formal notice to ANEEL requesting a status of delinquent company for AME. Additional collaterals have been negotiated aiming at a lower default by the Eletrobras Group to the Company with respect to the receivables from the isolated electricity system in the northern region of Brazil. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 8. Inventories Crude oil 2,793 2,895 Oil products 2,952 2,206 Intermediate products 635 612 Natural gas and LNG (*) 105 253 Biofuels 224 158 Fertilizers 48 61 6,757 6,185 Materials, supplies and others 1,438 1,272 8,195 7,457 Current 8,176 7,441 Non-current 19 16 (*) Liquid Natural Gas Inventories are presented net of a US$ 67 allowance reducing inventories to net realizable value (US$ 155 as of December 31, 2015), mainly due to the decrease in international prices of crude oil and oil products. In the first quarter of 2016, the Company recognized as cost of sales a US$ 301 allowance charge reducing inventories to net realizable value (US$ 100 in the first quarter of 2015). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 1,837 (US$ 1,719 as of December 31, 2015), as set out in note 21.1. 9. Assets classified as held for sale On February 26, 2016, Petro Rio S.A. terminated the contracts signed with the Company on July 1, 2015, for the sale of a 20% interest in Bijupirá and Salema concessions (BJS) and in the Dutch joint operation BJS Oil Operations B.V. (BJSOO BV). Accordingly, the amounts related to these fields were reclassified from assets and liabilities held for sale back to property, plant and equipment (US$148) and to provision for decommissioning costs (US$126) in the first quarter of 2016. Due to the aforementioned reclassification, the respective assets were depreciated based on their historical data and their recoverable amounts were reassessed. As a result, the Company recognized an impairment loss as set out in note 13. Investments Investments in associates and joint ventures Balance at 12.31.2015 Investments Share of results in investments Cumulative translation adjustment Other comprehensive income Dividends Restructuring, capital decrease and others Balance at 03.31.2016 Petrobras Oil & Gas B.V. - PO&G 1,545 − (26) (1) − − − 1,518 Braskem 805 − 70 86 155 − − 1,116 State-controlled natural gas distributors 251 − 2 25 − − 1 279 Investees in Venezuela 218 − 218 Guarani S.A. 194 69 5 16 38 − (24) 298 Nova Fronteira Bionergia 119 − 8 13 − − − 140 Other petrochemical investees 45 − 3 4 − − − 52 Compañia Mega S.A. - MEGA 45 − 8 (2) − − − 51 Compañia de Inversiones de Energia S.A. - CIESA 44 − (1) (5) − (1) − 37 UEG Araucária 43 − (1) 5 − − − 47 Other associates 206 − 31 (4) (2) (6) − 225 Other investees 12 − − 1 − − − 13 Total 3,527 69 99 138 191 (7) (23) 3,994 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 0.65 0.61 885 827 885 827 Associate Braskem S.A. 212,427 212,427 Common 5.76 4.07 1,224 866 Braskem S.A. 75,762 75,762 Preferred A 6.58 7.07 498 536 1,722 1,402 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. As of March 31, 2016 the quoted market value of the Company’s investment was US$ 1,722, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, on December 31, 2015, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s consolidated financial statements for the year ended December 31, 2015. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment By class of assets Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (oil and gas producing properties) Total Balance at January 1, 2015 8,035 97,996 52,943 59,756 218,730 Additions 210 1,296 18,349 512 20,367 Additions to / review of estimates of decommissioning costs − − − 4,147 4,147 Capitalized borrowing costs − − 1,768 − 1,768 Write-offs (8) (56) (1,797) (407) (2,268) Transfers 1,153 8,726 (16,477) 8,468 1,870 Depreciation, amortization and depletion (468) (6,374) − (4,596) (11,438) Impairment recognition (238) (3,837) (3,008) (5,220) (12,303) Impairment reversal − 11 5 23 39 Cumulative translation adjustment (2,584) (23,869) (14,173) (18,989) (59,615) Balance at December 31, 2015 6,100 73,893 37,610 43,694 161,297 Cost 8,595 112,307 37,610 67,220 225,732 Accumulated depreciation, amortization and depletion (2,495) (38,414) − (23,526) (64,435) Balance at December 31, 2015 6,100 73,893 37,610 43,694 161,297 Additions 1 242 2,999 70 3,312 Additions to / review of estimates of decommissioning costs − − − 6 6 Capitalized borrowing costs 2 − 374 − 376 Write-offs (1) (4) (174) (11) (190) Transfers 315 1,908 (3,391) 1,632 464 Depreciation, amortization and depletion (90) (1,665) − (1,445) (3,200) Impairment recognition − (7) − (80) (87) Impairment reversal − 6 − − 6 Cumulative translation adjustment 585 4,929 2,566 3,929 12,009 Balance at March 31, 2016 6,912 79,302 39,984 47,795 173,993 Cost 9,715 122,013 39,984 74,923 246,635 Accumulated depreciation, amortization and depletion (2,803) (42,711) − (27,128) (72,642) Balance at March 31, 2016 6,912 79,302 39,984 47,795 173,993 Weighted average of useful life in years 40 (25 to 50 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 28 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. As of March 31, 2016, property, plant and equipment include assets under finance leases of US$ 53 (US$ 48 as of December 31, 2015). Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) Petrobras, the Brazilian Federal Government (assignor) and the Brazilian Agency of Petroleum, Natural Gas and Biofuels (Agência Nacional de Petróleo, Gás Natural e Biocombustíveis) - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in six blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further five years subject to certain conditions. The agreement establishes that the review procedures, which must be based on independent technical appraisal reports, will commence immediately after the declaration of commerciality for each area. Currently, after the declarations of commerciality of the six blocks, all the Assignment Agreement areas were included in the review procedures. The review of the Assignment Agreement will be concluded after the review of all the areas. However, no specific date has been established for the review procedures to be concluded. The formal review procedures for each block are based on costs incurred through the exploration stage and estimated costs and production levels included in the independent technical appraisal reports. The review of the Assignment Agreement may result in modifications to: (i) local content requirements and commitments; (ii) total volume (in barrels of oil) to be produced; (iii) term of the agreement; and (iv) the minimum percentages of local content. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) If the review of the Assignment Agreement determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. Currently, the Assignment Agreement is being reviewed, including the preparation of the independent technical appraisal reports and related discussions with the Brazilian Federal Government. The Company will make the respective adjustments to the purchase prices of the rights according to the conclusion of the review. As of March 31, 2016, the Company’s property, plant and equipment includes US$ 21,020 (US$ 19,158 as of December 31, 2015) related to the Assignment Agreement. Intangible assets By class of assets Software Rights and Concessions Acquired Developed in-house Goodwill Total Balance at January 1, 2015 3,592 119 432 366 4,509 Addition 17 22 78 − 117 Capitalized borrowing costs − − 5 − 5 Write-offs (163) − (2) − (165) Transfers 71 6 11 − 88 Amortization (23) (33) (97) − (153) Impairment recognition (32) − − − (32) Cumulative translation adjustment (1,024) (34) (137) (82) (1,277) Balance at December 31, 2015 2,438 80 290 284 3,092 Cost 2,696 435 963 284 4,378 Accumulated amortization (258) (355) (673) − (1,286) Balance at December 31, 2015 2,438 80 290 284 3,092 Addition 2 4 12 − 18 Capitalized borrowing costs − − 1 − 1 Write-offs (1) − (1) − (2) Transfers − 1 1 − 2 Amortization (5) (7) (23) − (35) Cumulative translation adjustment 206 4 27 19 256 Balance at March 31, 2016 2,640 82 307 303 3,332 Cost 2,921 478 1,073 303 4,775 Accumulated amortization (281) (396) (766) − (1,443) Balance at March 31, 2016 2,640 82 307 303 3,332 Estimated useful life in years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Impairment The Company’s assets are tested for impairment on December 31, annually, or when there is an indication that their carrying amount may not be recoverable. In the first quarter of 2016, impairment losses (net of reversals) were recognized as other expenses, net, in the amount of US$ 75, mainly due to the termination of the sale contract of Bijupirá and Salema fields on February 26, 2016. Assets and liabilities related to the CGU Bijupirá and Salema Group (previously classified as assets held for sale) were reclassified and the Company reassessed the recoverable amount of this group based on the value in use of its producing fields, considering the assumptions described in note 14 of the Company’s financial statements for the year ended December 31, 2015. Accordingly, an impairment charge of US$ 82 was recognized. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas reserves from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized costs directly associated with exploratory wells pending determination of proved reserves and the balance of amounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table: Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 5,201 7,000 Additions to capitalized costs pending determination of proved reserves 274 2,282 Capitalized exploratory costs charged to expense (135) (882) Transfers upon recognition of proved reserves (105) (960) Cumulative translation adjustment 477 (2,239) Closing Balance 5,712 5,201 Intangible Assets 2,225 2,048 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 7,937 7,249 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from this table. Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the following table : Exploration costs recognized in the statement of income Jan-Mar/2016 Jan-Mar/2015 Geological and geophysical expenses 80 140 Exploration expenditures written off (includes dry wells and signature bonuses) 148 201 Other exploration expenses 65 2 Total expenses 293 343 Cash used in : Jan-Mar/2016 Jan-Mar/2015 Operating activities 145 120 Investment activities 292 875 Total cash used 437 995 Trade payables Third parties in Brazil 2,884 3,331 Third parties abroad 2,450 2,566 Related parties 498 483 Balance on current liabilities 5,832 6,380 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants that were not in default on March, 31 2016 in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. Non-compliance with these obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days, depending on the agreement. The Company has also covenants with respect to debt level in some of its loan agreements with the Brazilian Development Bank ( Banco Nacional de Desenvolvimento - BNDES). A roll-forward schedule of non-current debt is set out as follows: Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1, 2015 − 29,288 1,301 28 30,617 Additions (new funding obtained) − 4,918 989 − 5,907 Interest incurred during the period − 289 − − 289 Foreign exchange/inflation indexation charges − 3,001 80 2 3,083 Transfer from long-term to short-term − (2,389) (149) (4) (2,542) Cumulative translation adjustment (CTA) − (10,410) (496) (9) (10,915) Balance at December 31, 2015 − 24,697 1,725 17 26,439 Abroad Opening balance at January 1, 2015 5,244 29,898 53,810 649 89,601 Additions (new funding obtained) 163 5,753 2,045 − 7,961 Interest incurred during the period 5 34 48 8 95 Foreign exchange/inflation indexation charges 442 1,342 (1,092) 56 748 Transfer from long-term to short-term (767) (4,183) (5,770) (45) (10,765) Cumulative translation adjustment (CTA) (442) (1,877) (222) (56) (2,597) Balance at December 31, 2015 4,645 30,967 48,819 612 85,043 Total Balance at December 31, 2015 4,645 55,664 50,544 629 111,482 Non-current In Brazil Opening balance at January 1, 2016 − 24,697 1,725 17 26,439 Additions (new funding obtained) − 98 − − 98 Interest incurred during the period − 64 − − 64 Foreign exchange/inflation indexation charges − (784) 20 1 (763) Transfer from long-term to short-term − (568) (36) (2) (606) Cumulative translation adjustment (CTA) − 2,235 165 1 2,401 Balance as of March 31, 2016 − 25,742 1,874 17 27,633 Abroad Opening balance at January 1, 2016 4,645 30,967 48,819 612 85,043 Additions (new funding obtained) − 1,004 − − 1,004 Interest incurred during the period 1 4 10 2 17 Foreign exchange/inflation indexation charges (92) (374) 285 (12) (193) Transfer from long-term to short-term (207) (140) (4,622) (14) (4,983) Cumulative translation adjustment (CTA) 88 424 (97) 13 428 Balance as of March 31, 2016 4,435 31,885 44,395 601 81,316 Total Balance as of March 31, 2016 4,435 57,627 46,269 618 108,949 Current Short-term debt 1,400 1,523 Current portion of long-term debt 14,583 11,500 Accrued interest 1,459 1,660 17,442 14,683 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt Maturity in 2021 and onwards Total (*) Fair value Financing in Brazilian Reais (R$): 2,649 1,958 2,234 3,743 5,258 6,941 22,783 19,238 Floating rate debt 2,246 1,427 1,809 3,341 4,874 5,113 18,810 Fixed rate debt 403 531 425 402 384 1,828 3,973 Average interest rate 14.0% 14.9% 13.2% 12.2% 10.7% 10.4% 11.9% Financing in U.S.Dollars (US$): 9,312 10,672 8,942 15,643 9,541 28,681 82,791 69,647 Floating rate debt 6,821 6,943 6,558 10,777 5,558 8,866 45,523 Fixed rate debt 2,491 3,729 2,384 4,866 3,983 19,815 37,268 Average interest rate 3.5% 4.1% 3.8% 4.0% 4.3% 5.8% 4.6% Financing in R$ indexed to US$: 420 705 703 701 701 5,422 8,652 7,588 Floating rate debt 15 19 19 19 19 35 126 Fixed rate debt 405 686 684 682 682 5,387 8,526 Average interest rate 7.2% 7.0% 7.1% 7.0% 7.1% 7.0% 7.0% Financing in Pound Sterling (£): 48 − 2,466 2,514 1,720 Fixed rate debt 48 − 2,466 2,514 Average interest rate 5.8% − 6.1% 6.1% Financing in Japanese Yen (¥): 657 101 − 758 745 Floating rate debt 184 91 − 275 Fixed rate debt 473 10 − 483 Average interest rate 1.0% 0.5% 1.3% − − − 0.9% Financing in Euro (€): 83 13 3,135 1,488 223 3,942 8,884 7,379 Floating rate debt 12 12 12 12 178 − 226 Fixed rate debt 71 1 3,123 1,476 45 3,942 8,658 Average interest rate 2.9% 1.7% 3.8% 3.9% 4.1% 4.4% 4.0% Financing in other currencies: 2 7 − 9 8 Fixed rate debt 2 7 − 9 Average interest rate 15.3% 14.0% − 14.3% Total as of March 31, 2016 13,171 13,456 15,014 21,575 15,723 47,452 126,391 106,325 Average interest rate 5.6% 5.8% 5.3% 5.5% 6.6% 6.5% 6.0% Total as of December 31, 2015 14,683 11,397 16,091 22,596 15,537 45,861 126,165 98,600 Average interest rate 5.9% 6.4% 5.6% 5.8% 6.9% 6.7% 6.3% * The average maturity of outstanding debt as of March 31, 2016 is 7.04 years (7.14 years as of December 31, 2015). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable, amounting to US$ 43,921 as of March 31, 2016. When a quoted price for an identical liability is not available, the fair value is determined based on a theoretical curve derived from the yield curve of the Company's most liquid bonds (level 2), amounting to US$ 62,404 as of March 31, 2016. The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 31.2. Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the first quarter of 2016 the capitalization rate was 5.26% p.a. (4.89% p.a. in the first quarter of 2015). 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Lines of credit Amount Company Financial institution Date Maturity Available (Lines of Credit) Used Balance Abroad Petrobras JBIC 7/16/2013 12/31/2018 1,500 - 1,500 PGT BV UKEF - JPMORGAN 12/17/2015 12/22/2016 500 238 262 Total 2,000 238 1,762 In Brazil Petrobras BNDES 12/17/2012 5/30/2016 618 492 126 Petrobras BNDES 7/31/2013 7/15/2016 141 127 14 Petrobras FINEP 4/16/2014 12/26/2017 72 50 22 PNBV BNDES 9/3/2013 3/26/2018 2,776 515 2,261 Transpetro BNDES 1/31/2007 Not defined 1,441 162 1,279 Transpetro Banco do Brasil 7/9/2010 4/10/2038 99 45 55 Transpetro Caixa Econômica Federal 11/23/2010 Not defined 98 − 98 Total 5,245 1,391 3,854 Collateral The financial institutions that have provided financing to the Company usually do not require Petrobras to provide collateral related to loans, however, certain capital market funding instruments are collateralized and certain debt agreements of the subsidiary Petrobras Distribuidora are based on Company’s future exports. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables of the structured entities. Certain wholly-owned subsidiaries issue securities that are fully and unconditionally guaranteed by Petrobras (note 34). The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments / receipts – finance leases Receipts Payments Estimated lease payments / receivable Future value Annual interest Present value Future value Annual interest Present value 2016 152 (98) 54 15 (7) 8 2017 - 2020 760 (436) 324 44 (21) 23 2021 and thereafter 1,536 (438) 1,098 197 (172) 25 As of March 31, 2016 2,448 (972) 1,476 256 (200) 56 Current 72 14 Non-current 1,404 42 As of March 31, 2016 1,476 56 Current 66 12 Non-current 1,393 39 As of December 31, 2015 1,459 51 Future minimum lease payments – operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 2016 9,525 2017 - 2020 33,819 2021 and thereafter 56,784 As of March 31, 2016 100,128 As of December 31, 2015 99,194 As of March 31, 2016, the balance of estimated future minimum lease payments under operating leases includes US$ 56,118 (US$ 60,628 as of December 31, 2015) with respect to assets under construction, for which the lease term has not commenced. In the first quarter of 2016, the Company recognized expenditures of US$ 2,065 (US$ 3,581 in the first quarter of 2015) for operating leases installments. Related-party transactions The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates and the parties involved in negotiations. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the following table: Jan-Mar/2016 Jan-Mar/2015 Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 469 223 64 957 255 72 Petrochemical companies 640 159 61 973 144 45 Other associates and joint ventures 157 132 461 206 134 453 1,266 514 586 2,136 533 570 Government entities Government bonds 34 1,015 − 127 1,115 − Banks controlled by the Federal Government (750) 2,929 25,783 (1,318) 2,607 24,336 Receivables from the Electricity sector (note 7.4) 247 3,821 − 527 3,415 − Petroleum and alcohol account - receivables from Federal government 1 242 − 1 219 − Others 64 372 237 12 306 316 (404) 8,379 26,020 (651) 7,662 24,652 Pension plans − 68 57 − 36 110 862 8,961 26,663 1,485 8,231 25,332 Revenues, mainly sales revenues 1,491 2,663 Foreign exchange and inflation indexation charges, net (119) (778) Finance income (expenses), net (510) (400) Current assets 2,229 2,255 Non-current assets 6,732 5,976 Current liabilities 3,742 3,248 Non-current liabilities 22,921 22,084 862 8,961 26,663 1,485 8,231 25,332 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Compensation of employees and officers The total compensation of Petrobras’ key management is set out as follows: Jan-Mar/ 2016 Jan-Mar/ 2015 Officers Board (members and alternates) Total Officers Board (members) Total Wages and short-term benefits 0.9 0.1 1.0 1.4 0.1 1.5 Social security and other employee-related taxes 0.3 − 0.3 0.4 − 0.4 Post-employment benefits (pension plan) 0.1 − 0.1 0.1 − 0.1 Total compensation recognized in the statement of income 1.3 0.1 1.4 1.9 0.1 2.0 Total compensation paid 1.3 0.1 1.4 1.9 0.1 2.0 Average number of members in the period (*) 8 15 23 8 10 18 Average number of paid members in the period (**) 8 12 20 8 9 17 (*) Monthly average number of members. (**) Monthly average number of paid members. In the first quarter of 2016 the board members and officers of the Petrobras group received US$ 4.6 as compensation (US$ 5.5 in the first quarter of 2015). The compensation of the Advisory Committees to the Board of Directors is apart from the fixed compensation set for the Board members and, therefore, has not been classified under compensation of Petrobras’ key management. In the first quarter of 2016, the alternates of Board members which are also members of these committees received the amount of US$ 10 thousand as compensation (US$ 12 thousand including related charges). Provision for decommissioning costs Non-current liabilities Opening balance 9,150 8,267 Adjustment to provision (*) 132 4,368 Payments made (285) (1,242) Interest accrued 146 231 Others (25) 121 Cumulative translation adjustment 886 (2,595) Closing balance 10,004 9,150 (*) Includes US$ 126 related to assets previously classified as held for sale as of March 31, 2016. Taxes Income taxes and other taxes Income taxes Current assets Current liabilities Taxes in Brazil 1,044 959 265 62 Taxes abroad 24 24 51 43 1,068 983 316 105 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Other taxes Current assets Non-current assets Current liabilities Non-current liabilities (*) Taxes in Brazil: Current / Deferred ICMS (VAT) 889 807 670 605 1,085 1,045 - - Current / Deferred PIS and COFINS (taxes on revenues) 795 746 2,269 2,026 307 487 - - CIDE 26 18 - - 113 115 - - Production taxes (Special participation / Royalties) - 282 622 - - Withholding income taxes - 355 435 - 15 REFIS and PRORELIT - 229 274 - 11 Others 157 150 125 184 194 244 - - 1,867 1,721 3,064 2,815 2,565 3,222 - 26 Taxes abroad 47 44 4 6 154 143 - - 1,914 1,765 3,068 2,821 2,719 3,365 - 26 (*) The values of other taxes in non-current liabilities are classified in others. Tax amnesty programs – State Tax ( Programas de Anistias Estaduais ) In 2016, the Company decided to benefit from a State Tax Amnesty Program pursuant to the Decrees 61,625/2015 and 61,788/2016 enacted by the state of São Paulo. As a result of the respective tax settlement, the Company charged to income US$ 13, of which US$ 11 was recognized as other taxes expenses and US$ 2 as finance expenses. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: Property, Plant and Equipment Oil and gas exploration costs Others (*) Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Employee Benefits Others Total Balance at January 1, 2015 (13,647) (224) 3,823 (592) 526 5,718 490 2,022 (141) (2,025) Recognized in the statement of income for the year (1,284) 1,382 (525) 44 471 2,166 42 (157) (96) 2,043 Recognized in shareholders’ equity - 14 6,490 (14) - (152) - (14) 65 6,389 Cumulative translation adjustment 4,608 223 (2,275) 206 (204) (2,019) (182) (645) 180 (108) Use of tax credits - REFIS and PRORELIT - (521) - - - (521) Others - (104) 100 6 (1) 23 3 (7) (14) 6 Balance at December 31, 2015 (10,323) 1,291 7,613 (350) 792 5,215 353 1,199 (6) 5,784 Recognized in the statement of income for the period 310 (553) (12) (40) 88 626 (79) 5 16 361 Recognized in shareholders’ equity - - (2,166) - - (3) - - - (2,169) Cumulative translation adjustment (973) 62 529 (38) 87 542 27 114 (3) 347 Others - - 2 - 1 3 Balance at March 31, 2016 (10,986) 800 5,966 (428) 967 6,380 301 1,318 8 4,326 Deferred tax assets 6,016 Deferred tax liabilities (232) Balance at December 31, 2015 5,784 Deferred tax assets 4,554 Deferred tax liabilities (228) Balance at March 31, 2016 4,326 (*) Mainly includes capitalized borrowing costs and impairment losses of assets. The Company recognizes the deferred tax assets based on projections of taxable profits in future periods which are revised annually. The deferred tax assets will be realized in a ten years perspective, in proportion to the realization of the provisions and the final resolution of future events, both of which are based on Business and Management Plan – BMP assumptions. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Reconciliation between statutory tax rate and effective tax expense rate A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Mar/2016 Jan-Mar/2015 Income (loss) before income taxes (40) 2,638 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) 14 (897) Adjustments to arrive at the effective tax rate: ·Different jurisdictional tax rates for companies abroad 105 230 . Brazilian income taxes on income of companies incorporated outside Brazil (*) (23) − ·Tax incentives 7 5 · Tax loss carryforwards (unrecognized tax losses) (80) (267) · Non-taxable income (non-deductible expenses), net (**) (87) (97) ·Others 7 (30) Income taxes benefit (expense) (57) (1,056) Deferred income taxes 361 (714) Current income taxes (418) (342) (57) (1,056) Effective tax rate of income taxes (142.5)% 40.0% (*) Relates to Brazilian income taxes on earnings of offshore investees generated during the first quarter of 2016, as established by the 12,973/2014 Law. (**) Includes results in equity-accounted investments. Employee benefits (Post-Employment) Pension and medical benefits The Company sponsors defined benefit and variable contribution pension plans in Brazil and abroad, as well as defined-benefit medical plans for employees in Brazil (active and retirees) and their dependents. See note 22 to the consolidated financial statement for the year ended December 31, 2015 for detailed information about pension and medical benefits sponsored by the Company. Changes in the pension and medical defined benefits to employees are set out as follows: Pension Plans Medical Plan Other Plans Total Petros Petros 2 AMS Balance at January 1, 2015 7,874 287 9,019 107 17,287 (+) Remeasurement effects recognized in OCI 152 (180) 92 (11) 53 (+) Costs incurred in the year 878 64 991 27 1,960 (-) Contributions paid (193) − (349) (7) (549) (-) Payments related to the Term of Financial Commitment (TFC) (165) − − − (165) Others − − − 10 10 Cumulative translation adjustment (2,609) (100) (3,000) (37) (5,746) Balance at December 31, 2015 5,937 71 6,753 89 12,850 Current 368 − 285 2 655 Non-current 5,569 71 6,468 87 12,195 5,937 71 6,753 89 12,850 (+)Costs incurred in the period 228 8 271 6 513 (-) Contributions paid (40) − (69) (3) (112) Others − − − (8) (8) Cumulative translation adjustment 596 7 676 8 1,287 Balance at March 31, 2016 6,721 86 7,631 92 14,530 Current 449 − 312 2 763 Non-current 6,272 86 7,319 90 13,767 6,721 86 7,631 92 14,530 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Pension and medical benefit expenses, net recognized in the statement of income are set out as follows: Pension Plans Medical Plan Other Plans Total Petros Petros 2 AMS Current service cost 18 5 29 3 55 Net interest cost over net liabilities / (assets) 210 3 242 3 458 Net costs for Jan-Mar/2016 228 8 271 6 513 Related to active employees: Included in the cost of sales 56 4 62 1 123 Included in operating expenses 29 3 36 5 73 Related to retired employees 143 1 173 − 317 Net costs for Jan-Mar/2016 228 8 271 6 513 Net costs for Jan-Mar/2015 253 22 306 7 588 As of March 31, 2016, the Company had pledged crude oil and/or oil products totaling US$ 1,837, which are been reviewed, as collateral for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in 2008 (US$ 1,719 as of December 31, 2015). In the first quarter of 2016, the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 54 (US$ 78 in the first quarter of 2015). Voluntary Separation Incentive Plan In January 2014, the Company launched a Voluntary Separation Incentive Plan (PIDV 2014), which was developed within the context of its Productivity Optimization Plan (POP) to contribute to the achievement of the goals set out in the Business and Management Plan. On March 31, 2014, the Company recognized a provision for the estimated charges. The amounts are subject to changes resulting from employees who cancel their requests for voluntary separation, impacts of Collective Bargaining Agreements, which might increase salaries before separation, inflation-indexation of the floor and the cap based on the Brazilian Consumer Price Index (IPCA), as well as variable additional incentives earned by employees. On October 13, 2015, Petrobras Distribuidora S.A. launched a Voluntary Separation Incentive Plan (PIDV BR 2015). The enrollment period ended on December 30, 2015 with 345 employees enrolled. From November 30, 2015 to December 18, 2015, the Company re-opened the plan for eligible employees, achieving 374 additional enrollees. As of March 31, 2016, 6,946 and 201 separations were made for voluntary separation of employees who enrolled in the in PIDV 2014 and in PIDV BR 2015, respectively. Changes in the provision during the first quarter of 2016 are set out as follows: Balance as of December 31, 2015 199 Revision of provision -− Separations in the period (59) Cumulative translation adjustment 14 Balance as of March 31, 2016 154 Current 110 Non-current 44 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Shareholders’ equity Share capital (net of share issuance costs) As of March 31, 2016 subscribed and fully paid share capital was US$107,380 and share issuance costs were US$ 279, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Preferred shares have priority on returns of capital, do not grant any voting rights and are non-convertible into common shares. Other comprehensive income In the first quarter of 2016 the Company recognized the following charges mainly as a result of an 8.9% appreciation of the Brazilian Real against the U.S. dollar: - Cumulative translation adjustment of US$ 4,463; and - Foreign exchange variation gains of US$ 6,372 (US$ 4,206 after taxes and amounts reclassified to the statement of income) recognized in the Company's shareholders' equity during the first quarter of 2016, as a result of its cash flow hedge accounting policy. The cumulative balance of foreign exchange variation losses as of March 31, 2016 was US$ 24,367 (US$ 16,082 after taxes), as set out in note 31.2. Earnings (losses) per share Jan-Mar/2016 Jan-Mar/2015 Net income (loss) attributable to shareholders of Petrobras (318) 1,862 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings (losses) per common and preferred share (US$ per share) (0.02) 0.14 Sales revenues Jan-Mar/2016 Jan-Mar/2015 Gross sales 22,991 32,502 Sales taxes (*) (5,002) (6,535) Sales revenues (**) 17,989 25,967 Diesel 5,832 8,366 Automotive gasoline 3,761 4,667 Jet fuel 587 901 Liquefied petroleum gas 637 760 Naphtha 389 574 Fuel oil (including bunker fuel) 289 770 Other oil products 715 916 Subtotal oil products 12,210 16,954 Natural gas 1,029 1,702 Ethanol, nitrogen products and renewables 886 1,009 Electricity, services and others 708 1,495 Domestic market 14,833 21,160 Exports 1,310 1,985 Sales abroad(***) 1,846 2,822 Foreign market 3,156 4,807 Sales revenues (**) 17,989 25,967 (*) Includes, mainly, CIDE, PIS, COFINS e ICMS. (**) Sales revenues by business segment are set out in note 28. (***) Sales revenues from operations outside of Brazil, other than exports. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Other expenses, net Jan-Mar/ 2016 Jan-Mar/ 2015 Unscheduled stoppages and pre-operating expenses (525) (329) Pension and medical benefits - retirees (317) (331) Gains / (losses) related to legal, administrative and arbitration proceedings (293) (291) Impairment (losses) / reversals (75) (1) Institutional relations and cultural projects (61) (133) Health, safety and environment (20) (25) Gains / (losses) on disposal/write-offs of assets (26) 141 Reimbursements from E&P partnership operations 140 49 Others 86 (15) (1,091) (935) Costs and Expenses by nature Jan-Mar/2016 Jan-Mar/2015 Raw material and products for resale (4,644) (8,724) Materials, third-party services, freight, rent and other related costs (4,054) (5,189) Depreciation, depletion and amortization (3,235) (2,974) Employee compensation (1,946) (2,708) Production taxes (622) (1,590) Unscheduled stoppages and pre-operating expenses (525) (329) (Losses) /Gains on legal, administrative and arbitration proceedings (293) (291) Exploration expenditures written off (includes dry wells and signature bonuses) (148) (201) Allowance for impairment of trade receivables (129) 301 Other taxes (139) (263) Impairment (losses) / reversals (75) (1) Institutional relations and cultural projects (61) (133) Health, safety and environment (20) (25) Gains / (losses) on disposal/write-offs of assets (26) 141 Changes in inventories 12 560 (15,905) (21,426) In the Statement of income Cost of sales (12,616) (18,140) Selling expenses (959) (602) General and administrative expenses (678) (946) Exploration costs (293) (343) Research and development expenses (129) (197) Other taxes (139) (263) Other expenses, net (1,091) (935) (15,905) (21,426) Net finance income (expense) Jan-Mar/2016 Jan-Mar/2015 Debt interest and charges (1,734) (1,616) Foreign exchange gains (losses) and inflation indexation charges on net debt (*) (1,057) (883) Income from investments and marketable securities 117 176 Financial result on net debt (2,674) (2,323) Capitalized borrowing costs 377 506 Gains (losses) on derivatives 8 (5) Interest income from marketable securities 4 2 Other foreign exchange gains (losses) and indexation charges, net 175 (60) Other finance expenses and income, net (113) (83) Net finance income (expenses) (2,223) (1,963) Income 227 256 Expenses (1,572) (1,289) Foreign exchange gains (losses) and inflation indexation charges (878) (930) (2,223) (1,963) (*) Includes debt raised in Brazil (in Brazilian reais) indexed to the U.S. dollar. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Supplemental information on statement of cash flows Jan-Mar/2016 Jan-Mar/2015 Amounts paid/received during the period: Income taxes paid 46 217 Withholding income tax paid on behalf of third-parties 302 381 Capital expenditures and financing activities not involving cash Purchase of property, plant and equipment on credit 23 3 Provision for decommissioning costs 6 24 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Segment information The Extraordinary General Meeting held on April 28, 2016 approved adjustments to the Company’s organization structure and governance and management model, aiming to align the organization with the new conditions faced by the oil and gas industry and to prioritize profitability and capital discipline. The new model does not propose discontinuing operations, however, it does consider merge of operations. Accordingly, the Company may reassesses its current business segment information structure in order to improve management business analysis, as well as decision-making regarding investments and resources allocation. Consolidated assets by Business Area - 03.31.2016 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Current assets 4,343 9,186 2,334 55 2,617 25,989 (3,430) 41,094 Non-current assets 129,077 39,900 18,261 571 3,289 9,582 (361) 200,319 Long-term receivables 7,130 2,629 1,372 3 994 7,195 (323) 19,000 Investments 1,781 1,198 505 468 36 6 − 3,994 Property, plant and equipment 117,824 35,895 16,042 100 2,033 2,137 (38) 173,993 Operating assets 85,288 31,356 13,748 99 1,729 1,827 (38) 134,009 Under construction 32,536 4,539 2,294 1 304 310 − 39,984 Intangible assets 2,342 178 342 − 226 244 − 3,332 Total Assets 133,420 49,086 20,595 626 5,906 35,571 (3,791) 241,413 Consolidated assets by Business Area - 12.31.2015 Current assets 3,639 9,027 2,663 45 2,299 28,866 (3,111) 43,428 Non-current assets 120,157 36,465 16,806 437 2,972 10,589 (333) 187,093 Long-term receivables 6,467 2,384 1,358 3 859 8,398 (292) 19,177 Investments 1,807 879 456 343 34 8 − 3,527 Property, plant and equipment 109,724 33,032 14,674 91 1,868 1,949 (41) 161,297 Operating assets 79,585 28,803 12,193 81 1,581 1,485 (41) 123,687 Under construction 30,139 4,229 2,481 10 287 464 − 37,610 Intangible assets 2,159 170 318 − 211 234 − 3,092 Total Assets 123,796 45,492 19,469 482 5,271 39,455 (3,444) 230,521 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area Jan-Mar/2016 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Sales revenues 6,056 13,577 2,402 58 6,453 − (10,557) 17,989 Intersegments 5,880 3,979 545 56 97 − (10,557) − Third parties 176 9,598 1,857 2 6,356 − − 17,989 Cost of sales (5,329) (10,000) (1,934) (63) (5,957) − 10,667 (12,616) Gross profit (loss) 727 3,577 468 (5) 496 − 110 5,373 Income (expenses) (923) (637) (187) (31) (508) (1,021) 18 (3,289) Selling, general and administrative (130) (551) (162) (6) (432) (379) 23 (1,637) Exploration costs (293) − (293) Research and development (54) (17) (5) (1) − (52) − (129) Other taxes (16) (37) (43) (1) (10) (32) − (139) Other expenses, net (430) (32) 23 (23) (66) (558) (5) (1,091) Net income / (loss) before financial results and income taxes (196) 2,940 281 (36) (12) (1,021) 128 2,084 Net finance income (expenses) − (2,223) − (2,223) Share of earnings in equity-accounted investments (26) 96 14 11 2 2 − 99 Net income / (loss) before income taxes (222) 3,036 295 (25) (10) (3,242) 128 (40) Income taxes 68 (999) (95) 12 4 998 (45) (57) Net income (loss) (154) 2,037 200 (13) (6) (2,244) 83 (97) Net income (loss) attributable to: Shareholders of Petrobras (154) 2,041 195 (13) (6) (2,464) 83 (318) Non-controlling interests − (4) 5 − − 220 − 221 (154) 2,037 200 (13) (6) (2,244) 83 (97) 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area (*) Jan-Mar/2015 Exploration and Production Refining, Transportation & Marketing Gas & Power (**) Biofuels Distribution Corporate Eliminations Total Sales revenues 9,444 19,597 3,839 54 9,485 − (16,452) 25,967 Intersegments 9,091 6,543 590 52 176 − (16,452) − Third parties 353 13,054 3,249 2 9,309 − − 25,967 Cost of sales (6,987) (15,600) (3,230) (57) (8,667) − 16,401 (18,140) Gross profit (loss) 2,457 3,997 609 (3) 818 − (51) 7,827 Income (expenses) (656) (758) (46) (12) (499) (1,374) 59 (3,286) Selling, general and administrative (164) (601) 219 (9) (509) (544) 60 (1,548) Exploration costs (343) − (343) Research and development (78) (33) (15) (2) − (69) − (197) Other taxes (18) (64) (251) − (12) 82 − (263) Other expenses, net (53) (60) 1 (1) 22 (843) (1) (935) Net income / (loss) before financial results and income taxes 1,801 3,239 563 (15) 319 (1,374) 8 4,541 Net finance income (expenses) − (1,963) − (1,963) Share of earnings in equity-accounted investments 6 23 35 (7) 3 − − 60 Net income / (loss) before income taxes 1,807 3,262 598 (22) 322 (3,337) 8 2,638 Income taxes (613) (1,101) (192) 6 (108) 955 (3) (1,056) Net income (loss) 1,194 2,161 406 (16) 214 (2,382) 5 1,582 Net income (loss) attributable to: Shareholders of Petrobras 1,191 2,160 379 (16) 214 (2,071) 5 1,862 Non-controlling interests 3 1 27 − − (311) − (280) 1,194 2,161 406 (16) 214 (2,382) 5 1,582 (*)For comparative purposes consolidated statement of income by segment as of March 31, 2015 is adjusted in accordance with note 4.2 of the consolidated financial statements as of 31 December,2015. (**) For comparative purposes, net income includes VAT expenses related to natural gas aquisitions, previously classified in the Corporate segment (US$ 180). 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Breakdown of the activities abroad Exploration and Production Refining, Transportation &Marketing Gas & Power Distribution Assets as of 03.31.2016 8,005 1,336 429 790 Statement of income - Jan-Mar/2016 Sales revenues 375 738 143 815 Intersegments 215 565 8 1 Third parties 160 173 135 814 Gross profit (loss) 123 (30) 26 80 Net income (loss) before financial results and income taxes 69 (56) 21 20 Net income (loss) attributable to shareholders of Petrobras 28 (54) 29 18 Exploration and Production Refining, Transportation &Marketing Gas & Power Distribution Assets as of 12.31.2015 8,114 1,398 404 783 Statement of income - Jan-Mar/2015 Sales revenues 461 1,150 124 1,084 Intersegments 256 291 8 1 Third parties 205 859 116 1,083 Gross profit (loss) 146 52 20 101 Net income (loss) before financial results and income taxes 137 6 14 26 Net income (loss) attributable to shareholders of Petrobras 123 2 24 22 Provisions for legal proceedings Provisions for legal proceedings, judicial deposits and contingent liabilities The Company recognizes provisions based on the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reliably estimated. These proceedings mainly include: - Labor claims, in particular a review of the methodology by which the minimum compensation based on an employee's position and work schedule ( Remuneração Mínima por Nível e Regime - RMNR ) is calculated and lawsuits concerning remunerated weekly leave; - Tax claims including claims related to alleged failure to pay VAT ( ICMS ) tax on jet fuel sales and to Brazilian federal and state tax credits applied that were disallowed; Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) - Civil claims related to losses and damages proceedings resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and failure to pay royalties on oil shale extraction; and - Environmental claims regarding fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. Provisions for legal proceedings are set out as follows: Non-current liabilities Labor claims 1,012 851 Tax claims 1,023 791 Civil claims 649 530 Environmental claims 65 72 Other claims 4 3 2,753 2,247 Opening Balance 2,247 1,540 Additions 269 1,490 Use of provision (42) (272) Accruals and charges 52 100 Others (18) (13) Cumulative translation adjustment 245 (598) Closing Balance 2,753 2,247 Judicial deposits Judicial deposits made in connection with legal proceedings are set out in the table below according to the nature of the corresponding lawsuits: Non-current assets Tax 1,186 1,044 Civil 777 690 Labor 796 684 Environmental 86 78 Others 5 3 2,850 2,499 Contingent liabilities Contingent liabilities for which either the Company is unable to make a reliable estimate of the expected financial effect that might result from resolution of the proceeding, or a cash outflow is not probable, are not recognized as liabilities in the financial statements but are disclosed in the notes to the financial statements, unless the likelihood of any outflow of resources embodying economic benefits is considered remote. The estimated contingent liabilities for legal proceedings as of March 31, 2016, for which the possibility of loss is not considered remote are set out in the following table: Nature Tax 32,771 Labor 7,346 Civil - General 5,560 Civil - Environmental 1,679 Others 26 47,382 A brief description of the nature of the main contingent liabilities (tax, civil, environmental and labor) is set out in the following table: 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Description of tax matters Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Withholding income tax (IRRF), Contribution of Intervention in the Economic Domain (CIDE), Social Integration Program (PIS) and Contribution to Social Security Financing (COFINS) on remittances for payments of vessel charters. Current status: This claim involves lawsuits in different administrative and judicial stages. 9,235 2) Immediate deduction from the basis of calculation of taxable income (income tax - IRPJ and social contribution - CSLL) of crude oil production development costs in 2008 and 2009. Current status: Awaiting the hearing of an appeal at the administrative level. 3,389 3) Requests to compensate federal taxes disallowed by the Brazilian Federal Tax Authority. Current status: This claim involves lawsuits in different administrative and judicial stages. 2,345 4) Deduction from the basis of calculation of taxable income (income tax - IRPJ and social contribution - CSLL) of amounts payed to Petros Plan, as well as several expenses occurred in 2007 and 2008, related to employee benefits and Petros. Current status: Awaiting the hearing of an appeal at the administrative level. 2,144 5) Income from subsidiaries and associates located outside Brazil, from 2005 to 2010, not included in the basis of calculation of taxable income (IRPJ and CSLL). Current status: Awaiting the hearing of an appeal at the administrative level. 1,888 6) Incidence of social security contributions over contingent bonuses paid to employees. Current status: Awaiting the hearing of an appeal at the administrative level. 687 7) Collection of Contribution of Intervention in the Economic Domain (CIDE) from March 2002 to October 2003 on transactions with fuel retailers and service stations protected by judicial injunctions determining that fuel sales were made without gross-up of such tax. Current status: This claim involves lawsuits in judicial stages. 575 Plaintiff: State of São Paulo Finance Department 8) Penalty for the absence of a tax document while relocating a rig to an exploratory block, and on the return of this vessel, as well as collection of the related VAT (ICMS), as a result of the temporary admission being unauthorized, because the customs clearance has been done in Rio de Janeiro instead of São Paulo. Current status: This claim involves lawsuits in judicial stages. 1,478 9) Deferral of payment of VAT (ICMS) taxes on B100 Biodiesel sales and the charge of a 7% VAT rate on B100 on Biodiesel inter-state sales, including states in the Midwest, North and, Northeast regions of Brazil and the State of Espírito Santo. Current status: This claim involves lawsuits at administrative level. 700 Plaintiff: States of RJ and BA Finance Departments 10) VAT (ICMS) on dispatch of liquid natural gas (LNG) and C5+ (tax document not accepted by the tax authority), as well as challenges on the rights to this credit. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,089 Plaintiff: Municipal governments of the cities of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha and Vitória 11) Alleged failure to withhold and pay tax on services provided offshore (ISSQN) in favor of some municipalities in the State of Espírito Santo, under the allegation that the service was performed in their "respective coastal waters". Current status: This claim involves lawsuits in administrative and judicial stages. 879 Plaintiff: States of SP, RS and SC Finance Departments 12) Collection of VAT (ICMS) related to natural gas imports from Bolivia, alleging that these states were the final destination (consumers) of the imported gas. Current status: This claim involves lawsuits in different administrative and judicial stages, as well as three civil lawsuits in the Federal Supreme Court. 727 Plaintiff: States of RJ, RN, AL, AM, PA, BA, GO, MA and SP Finance Departments 13) Alleged failure to write-down VAT (ICMS) credits related to exemption or non-taxable sales made by the Company's customers. Current status: This claim involves lawsuits in different administrative and judicial stages. 628 Plaintiff: States of RJ, SP, PR, RO and MG Finance Departments 14) Additional VAT (ICMS) due to differences in rates on jet fuel sales to airlines in the domestic market. Current status: This claim involves lawsuits in different administrative and judicial stages. 865 Plaintiff: States of PR, AM, BA, ES, PA, PE and PB Finance Departments 15) Incidence of VAT (ICMS) over alleged differences in the control of physical and fiscal inventories. Current status: This claim involves lawsuits in different administrative and judicial levels. 494 Plaintiff: States of RJ, SP, ES and BA Finance Departments 16) Misappropriation of VAT tax credit (ICMS) on the acquisitions of goods that, per the tax authorities, are not related to property, plant and equipment. Current status: This claim involves lawsuits in different administrative and judicial stages. 481 Plaintiff: State of Pernambuco Finance Department 17) Alleged incorrect application of VAT (ICMS) tax base with respect to interstate sales of natural gas transport through citygates in the State of Pernambuco destined to the distributors in that State. The Finance Department of the State of Pernambuco understands that activity as being an industrial activity which could not be characterized as an interstate sale transaction (considering that the Company has facilities located in Pernambuco), and consequently charging the difference on the tax levied on the sale and transfer transactions. Current status: This claim involves lawsuits in different administrative and judicial stages. 424 Plaintiff: States of RJ, SP, SE and BA Finance Departments 18) Use of VAT (ICMS) credits on the purchase of drilling rig bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different administrative and judicial stages. 362 Plaintiff: States of SP, CE, PB, RJ, BA and PA Finance Departments 19) VAT (ICMS) and VAT credits on internal consumption of bunker fuel and marine diesel, destined to chartered vessels. Current status: This claim involves several tax notices from the states in different administrative and judicial stages. 351 20) Other tax matters 4,030 Total for tax matters 32,771 Description of labor matters Estimate Plaintiff : Sindipetro of ES, RJ, BA, MG, SP, PE, RN, PR, SC and RS. 1) Class actions requiring a review of the methodology by which the minimum compensation based on an employee's position and work schedule (Remuneração Mínima por Nível e Regime - RMNR) is calculated. Current status: The Company filed its collective bargaining agreement with the Superior Labor Court and, on October 19, 2015, the Court ruled in favor of the Company and notified the Regional Labor Courts of its understanding of the matter. 3,422 Plaintiff : Sindipetro of ES, RJ, BA, MG, SP, PR, CE, SC,SE, PE and RS (*). 2) Class Actions regarding wage underpayments to certain employees due to alleged changes in the methodology used to factor overtime into the calculation of paid weekly rest, allegedly computed based on ratios that are higher than those established by Law No. 605/49. Current status: The collective and individual lawsuits about the matter, that not yet to be passed down in res judicata, are in analysis and awaiting judgment by the Superior Labor Court. The Company has filed an appeal in the Superior Labor Court to overturn a decision with respect to the claim filed by Sindipetro Norte Fluminense (NF) and awaits judgment. 1,393 Plaintiff : Sindipetro of Norte Fluminense – SINDIPETRO/NF 3) The plaintiff claims Petrobras failed to pay overtime for standby work exceeding 12-hours per day. It also demands that the Company respects a 12-hour limit per workday, subject to a daily fine. Current status: Awaiting the Superior Labor Court to judge appeals filed by both parties. 316 4) Other labor matters 2,215 Total for labor matters 7,346 (*) Includes matters previously presented as "other labor matters", beyond the estimate revision. 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Description of civil matters Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Proceedings challenging an ANP order requiring Petrobras to unite Lula and Cernambi fields on the BM-S-11 joint venture; to unite Baúna and Piracicaba fields; and to unite Baleia Anã, Baleia Azul, Baleia Franca, Cachalote, Caxaréu, Jubarte and Pirambu, in the Parque das Baleias complex, which would cause changes in the payment of special participation charges. Current status: The claims are being disputed in court and in arbitration proceedings. As a result of judicial decisions, the arbitrations have been suspended. On the Lula and Cernanbi proceeding, for the alleged differences on the special participation, the Company made judicial deposits. However, with the cancellation of the favorable injunction, currently the payment of these alleged differences have been made directly to ANP, until a final judicial decision is handed down. On the Baúna and Piracicaba proceeding, Petrobras made court-ordered judicial deposits. On the Baleia Anã, Baleia Azul, Baleia Franca, Cachalote, Caxaréu, Jubarte and Pirambu, in the Parque das Baleias complex proceeding, as a result of a judicial decision and of a Chamber of Arbitration ruling, the collection of the alleged differences has been suspended. 1,444 2) Administrative proceedings challenging an ANP order requiring Petrobras to pay special participation fees and royalties (government take) with respect to several fields and alleged failure to comply with the minimum exploration activities program, as well as alleged irregularities in platform measurement systems Current status: This claim involves lawsuits in different administrative and judicial stages. 1,415 Plaintiff: Refinaria de Petróleo de Manguinhos S.A. 3) Lawsuit seeking to recover damages for alleged anti-competitive practices with respect to gasoline, diesel and LPG sales in the domestic market. Current status: This claim is in the judicial stage and was ruled in favor of the plaintiff in the first stage. The Company is taking legal actions to ensure its rights. The Brazilian Antitrust regulator (CADE) has analyzed this claim and did not consider the Company's practices to be anti-competitive. 477 Plaintiff: Vantage Deepwater Company e Vantage Deepwater Drilling Inc. 4) Arbitration in the United States for unilateral termination of the drilling service contract tied to ship-probe Titanium Explorer. Current status: The process is in phase of discovery and choice of the chairman of the arbitration panel, where the Company seeks its rights and presents documents to prove the author delinquent in contractual obligations. 400 5) Other civil matters 1,824 Total for civil matters 5,560 Description of environmental matters Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária and IAP - Instituto Ambiental do Paraná 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: The court partially ruled in favor of the plaintiff, however both parties (the plaintiff and the Company) filed an appeal. 706 Plaintiff: Instituto Brasileiro de Meio Ambiente - IBAMA and Ministério Público Federal. 2) Administrative proceedings arising from environmental fines related to exploration and production operations (Upstream) contested because of disagreement over the interpretation and application of standards by IBAMA, as well as a public civil action filed by the Ministério Público Federal for alleged environmental damage due to the accidental sinking of P-36 Platform. Current status: Defense trial and the administrative appeal regarding the fines are pending, and, when it comes to the civil action, the Company appealed the ruling that was unfavorable in the lower court and monitors the use of the procedure that will be judged by the Regional Federal Court. 321 3) Other environmental matters 652 Total for environmental matters 1,679 Class action and other U.S. actions Class action and other related individual actions Between December 8, 2014 and January 7, 2015, five putative securities class action complaints were filed against the Company in the United States District Court for the Southern District of New York (SDNY). These actions were consolidated on February 17, 2015 (the “Consolidated Securities Class Action”). The Court appointed a lead plaintiff, Universities Superannuation Scheme Limited (“USS”), on March 4, 2015. USS filed a consolidated amended complaint (“CAC”) on March 27, 2015 that purported to be on behalf of investors who: (i) purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the period January 22, 2010 and March 19, 2015, inclusive (the “Class Period”), and were damaged thereby; (ii) purchased or otherwise acquired during the Class Period certain notes issued in 2012 pursuant to a registration statement filed with the SEC filed in 2009 , or certain notes issued in 2013 or 2014 pursuant to a registration statement filed with the SEC in 2012 , and were damaged thereby; and (iii) purchased or otherwise acquired Petrobras securities on the Brazilian stock exchange during the Class Period, who also purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the same period. 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The CAC alleged, among other things, that in the Company’s press releases, filings with the SEC and other communications, the Company made materially false and misleading statements and omissions regarding the value of its assets, the amounts of the Company’s expenses and net income, the effectiveness of the Company’s internal controls over financial reporting, and the Company’s anti-corruption policies, due to alleged corruption purportedly in connection with certain contracts, which allegedly artificially inflated the market value of the Company’s securities. On April 17, 2015, Petrobras, Petrobras Global Finance - PGF and the underwriters of notes issued by PGF (the “Underwriter Defendants”) filed a motion to dismiss the CAC. On July 9, 2015, the judge presiding over the Consolidated Securities Class Action ruled on the motion to dismiss, partially granting the Company’s motion. Among other decisions, the judge dismissed claims relating to certain debt securities issued in 2012 under the Securities Act of 1933, as time barred by the Securities Act’s statute of repose and ruled claims relating to securities purchased on the Brazilian stock exchange must be arbitrated, as established in the Company’s bylaws. The judge rejected other arguments presented in the motion to dismiss the CAC and, as a result, the Consolidated Securities Class Action continued with respect to other claims. As allowed by the judge, a second consolidated amended complaint was filed on July 16, 2015, a third consolidated amended complaint was filed on September 1, 2015, among other things extending the Class Period through July 28, 2015 and adding Petrobras America, Inc. as a defendant, and a fourth consolidated amended complaint (“FAC”) was filed on November 30, 2015. The FAC, brought by lead plaintiff and three other plaintiffs – Union Asset Management Holding AG (“Union”), Employees’ Retirement System of the State of Hawaii (“Hawaii”), and North Carolina Department of State Treasurer (“North Carolina”) (collectively, “class plaintiffs”) – brings those claims alleged in the CAC that were not dismissed or were allowed to be re-pleaded under the judge’s July 9, 2015 ruling. On December 7, 2015, Petrobras, PGF, Petrobras America, Inc. and the Underwriter Defendants filed a motion to dismiss the FAC. On December 20, 2015, the judge ruled on the motion to dismiss the FAC, partially granting the motion. Among other decisions, the judge dismissed the claims of USS and Union based on their purchases of notes issued by PGF for failure to plead that they purchased the notes in U.S. transactions. The judge also dismissed claims under the Securities Act of 1933 for certain purchases for which class plaintiffs had failed to plead the element of reliance. The judge rejected other arguments presented in the motion to dismiss the FAC and, as a result, the Consolidated Securities Class Action will continue with respect to the remaining claims. On October 15, 2015, class plaintiffs filed a motion for class certification in the Consolidated Securities Class Action, and on November 6, 2015, Petrobras, PGF, Petrobras America, Inc. and the Underwriter Defendants opposed the motion. On February 2, 2016, the judge granted plaintiffs’ motion for class certification, certifying a Securities Act Class represented by Hawaii and North Carolina and an Exchange Act Class represented by USS. In addition to the Consolidated Securities Class Action, to date, 29 lawsuits have been filed by individual investors before the same judge in the SDNY (two of which have been stayed), and one has been filed in the United States District Court for the Eastern District of Pennsylvania, consisting of allegations similar to those in the Consolidated Securities Class Action. On August 21, 2015, Petrobras, PGF and underwriters of notes issued by PGF filed a motion to dismiss certain of the individual lawsuits, and on October 15, 2015, the judge ruled on the motion to dismiss, partially granting the motion. Among other decisions, the judge dismissed several Exchange Act, Securities Act and state law claims as barred by the relevant statutes of repose. The judge denied other portions of the motion to dismiss and, as a result, these actions will continue with respect to other claims brought by these class plaintiffs. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) On October 31, 2015, the judge ordered that the individual lawsuits before him in the SDNY and the Consolidated Securities Class Action shall be tried together in a single trial that will not exceed a total of eight weeks. On November 5, 2015, the judge ordered that the trial shall begin on September 19, 2016, and on November 18, 2015, the judge ordered that any individual action filed after December 31, 2015 will be stayed in all respects until after the completion of the scheduled trial. These actions are in their early stages and involve highly complex issues that are subject to substantial uncertainties and depend on a number of factors such as the novelty of the legal theories, the information produced in discovery, the timing of court decisions, discovery from adverse parties or third parties, rulings by the court on key issues, analysis by retained experts, and the possibility that the parties negotiate in good faith toward a resolution. In addition, the claims asserted are broad, span a multi-year period and involve a wide range of activities, and the contentions of the plaintiffs in the Consolidated Securities Class Action and the individual additional actions concerning the amount of alleged damages are varied and, at this stage, their impact on the course of the litigation is complex and uncertain. The uncertainties inherent in all such matters affect the amount and timing of the ultimate resolution of these actions. As a result, the Company is unable to make a reliable estimate of eventual loss arising from the litigation. Depending on the outcome of the litigation, we may be required to pay substantial amounts, which could have a material adverse effect on the Company’s financial condition, its consolidated results of operations or its consolidated cash flows for an individual reporting period. The Company has engaged a U.S. firm as legal counsel and intends to defend these actions vigorously. EIG claim involving Sete Brasil On February 23, 2016, EIG Management Company (EIG) and affiliates filed a complaint against Petrobras before the federal court in Washington, DC, alleging that the Company had committed fraud by inducing plaintiffs to invest in Sete Brasil Participações SA ( "Sete"), through communications that failed to disclose the alleged corruption scheme in which the Company and Sete were allegedly involved and that plaintiffs’ investments in Sete allowed Petrobras to perpetuate and expand the corruption scheme. This action is at an early stage, and the allegations and claims in the complaint are being evaluated by Petrobras. The Company intends to engage a U.S. firm as legal counsel to defend this action. Collateral for crude oil exploration concession agreements The Company has granted collateral to the Brazilian Agency of Petroleum, Natural Gas and Biofuels ( Agência Nacional de Petróleo, Gás Natural e Biocombustíveis -ANP ) in connection with the performance of the Minimum Exploration Programs established in the concession agreements for petroleum exploration areas in the total amount of US$ 2,166 of which US$ 1,327 were still in force as of March 31, 2016, net of commitments undertaken. The collateral comprises crude oil from previously identified producing fields, pledged as collateral, amounting to US$ 1,143 and bank guarantees of US$ 184. 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Risk management The Company is exposed to a variety of risks arising from its operations, including price risk (related to crude oil and oil products prices), foreign exchange rates risk, interest rates risk, credit risk and liquidity risk. Corporate risk management is part of the Company’s commitment to act ethically and comply with legal and regulatory requirements of the countries where it operates. To manage market and financial risks the Company preferably takes structuring measures through an adequate capital and leverage management. The Company takes account of risks in its business decisions and manages any such risk in an integrated manner in order to enjoy the benefits of diversification. A summary of the derivative financial instruments positions held by the Company and recognized in other current assets and liabilities as of March 31, 2016, as well as the amounts recognized in the statement of income and other comprehensive income and the guarantees given is set out following: Statement of Financial Position Notional value Fair value Asset Position (Liability) Maturity Derivatives not designated for hedge accounting Future contracts - total (*) (8,453) (5,694) 1 38 Long position/Crude oil and oil products 37,655 53,735 − − 2016 Short position/Crude oil and oil products (46,108) (59,429) − − 2016 Options - total (*) 100 123 − 10 Call/Crude oil and oil products 100 − − − 2016 Put/Crude oil and oil products − 123 − 10 2016 Forward contracts - total (2) 6.3 Long position/Foreign currency forwards (ARS/USD)(**) USD 0 USD 0 − − 2016 Long position/Foreign currency forwards (BRL/USD)(**) USD 218 USD 217 (2) 6 2016 Short position/Foreign currency forwards (BRL/USD)(**) USD 0 USD 50 − 0.3 2016 Derivatives designated for hedge accounting Swap - total (9) (33) Foreign currency / Cross-currency Swap (**) USD 298 USD 298 10 (16) 2016 Interest – Libor / Fixed rate (**) USD 384 USD 396 (19) (17) 2017 Total recognized in the Statement of Financial Position (10) 21.3 (*) Notional value in thousands of bbl. (**) Amounts in USD are presented in million. Gains/ (losses) recognized in the statement of income (*) Gains/ (losses) recognized in the Shareholders’ Equity (**) Guarantees given as collateral Jan-Mar/2016 Jan-Mar/2015 Jan-Mar/2016 Jan-Mar/2015 Commodity derivatives 6 (15) − − 61 9 Foreign currency derivatives 4 12 2 1 − − Interest rate derivatives (2) (2) (2) (2) − − 8 (5) − (1) 61 9 Cash flow hedge on exports (***) (742) (288) 6,372 (9,596) − − (734) (293) 6,372 (9,597) 61 9 (*) Amounts recognized in finance income in the period. (**) Amounts recognized as other comprehensive income in the period. (***) Using non-derivative financial instruments as designated hedging instruments, as set out in note 31.2. A sensitivity analysis for the different types of market risks, to which the Company is exposed, based on the derivative financial instruments held as of March 31, 2016 is set out following: 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Financial Instruments Risk Probable Scenario* Stressed Scenario (Δ of 25%) Stressed Scenario (Δ of 50%) Derivatives not designated for hedge accounting Future contracts Crude oil and oil products - price changes 4 (75) (155) Forward contracts Foreign currency - depreciation BRL x USD 11 (55) (109) Options Crude oil and oil products - price changes - (0.3) (0.3) 15 (130.3) (264.3) Derivatives designated for hedge accounting Swap (7) (63) (105) Debt Foreign currency - appreciation JPY x USD 7 63 105 Net effect - - - Swap 1 (1) (3) Debt Interest - LIBOR increase (1) 1 3 Net effect - - - (*) The probable scenario was computed based on the following risks: oil and oil products prices: fair value on March 31, 2016; R$ x U.S. Dollar - a 5.1% depreciation of the Real; Japanese Yen x U.S. Dollar - a 2.3% depreciation of the Japanese Yen; Peso x U.S. Dollar - a 9.6% depreciation of the Peso; LIBOR Forward Curve - a 0.11% increase throughout the curve. Source: Focus and Bloomberg. Risk management of price risk (related to crude oil and oil products prices) Petrobras does not regularly use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain short-term commercial transactions. Foreign exchange risk management Petrobras seeks to identify and manage foreign exchange rate risks based on an integrated analysis of its businesses with the benefits of diversification. The Company’s short-term risk management involves choosing the currency in which to hold cash, such as the Brazilian Real, U.S. dollar or other currency. The foreign exchange risk management strategy may involve the use of derivative financial instruments to hedge certain liabilities, minimizing foreign exchange rate risk exposure. a) Cash Flow Hedge involving the Company’s future exports The Company designates hedging relationships to account for the effects of the existing hedge between a portion of its long-term debt obligations (denominated in U.S. dollars) and its highly probable U.S. dollar denominated future export revenues, so that gains or losses associated with the hedged transaction (the highly probable future exports) and the hedging instrument (debt obligations) are recognized in the statement of income in the same periods. A portion of principal amounts and accrued interest (non-derivative financial instruments), as well as foreign exchange rate forward contracts (derivative financial instruments) have been designated as hedging instruments. Derivative financial instruments expired during the year were replaced by principal and interest amounts in the hedging relationships for which they had been designated. Individual hedging relationships were designated in a one-to-one proportion, meaning that a portion of the highly probable future exports for each month will be the hedged transaction of an individual hedging relationship, hedged by a portion of the company’s long-term debt. Only a portion of the Company’s forecast exports are considered as highly probable. Whenever a portion of future exports for a certain period for which a hedging relationship has been designated is no longer highly probable, the Company revokes the designation and the cumulative foreign exchange gains or losses that have been recognized in other comprehensive income remain separately in equity until the forecast exports occur. 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Whenever a portion of future exports for a certain period for which a hedging relationship has been designated is no longer not considered highly probable, but is also no longer expected to occur, any related cumulative foreign exchange gains or losses that have been recognized in other comprehensive income from the date the hedging relationship was designated to the date the Company revoked the designation is immediately recycled from equity to the statement of income as a reclassification adjustment. As of March 31, 2016, a portion of future exports for which a hedging relationship had been designated was no longer expected to occur or not occurred, mainly due to the decrease in international oil prices. Therefore, the hedging relationship was revoked and this portion was reclassified to the statement of income in amount of US$188 in the first quarter of 2016. The carrying amounts, the fair value as of March 31, 2016, and a schedule of expected reclassifications to the statement of income of cumulative losses recognized in other comprehensive income (shareholders’ equity) based on a USD 1.00 / R$ 3.5589 exchange rate are set out below: Hedging Instrument Hedged Transactions Nature of the Risk Maturity Date Principal Amount (US$) Carrying amount as of March 31, 2016 (R$ million) Non-derivative financial instruments (debt: principal and interest) Portion of highly probable future monthly exports revenues Foreign Currency – Real vs U.S. Dollar Spot Rate April 2016 to March 2027 62,827 223,595 Changes in the reference value (principal and interest) US$ R$ million Amounts designated as of December 31, 2015 61,520 240,222 Additional hedging relationships designated, designations revoked and hedging instruments re-designated 3,082 12,296 Exports affecting the statement of income (479) (1,901) Principal repayments / amortization (1,296) (5,009) Foreign exchange variation − (22,013) Amounts designated as of March 31, 2016 62,827 223,595 The ratio of highly probable future exports to debt instruments for which a hedging relationship has been designated in future periods is set out below: 2024 to 2027 Average Hedging instruments designated / Highly probable future exports (%) 66 75 80 78 77 61 57 54 52 60 A roll-forward schedule of cumulative foreign exchange losses recognized in other comprehensive income as of March 31, 2016 is set out below: Exchange rate Tax effect Total Balance at December 31, 2015 (30,739) 10,451 (20,288) Recognized in shareholders' equity 5,630 (1,914) 3,716 Reclassified to the statement of income - occurred exports 554 (189) 365 Reclassified to the statement of income - exports no longer expected or not occurred 188 (63) 125 Balance at March 31, 2016 (24,367) 8,285 (16,082) Additional hedging relationships may be revoked or additional reclassification adjustments from equity to the statement of income may occur as a result of changes in forecast export prices and export volumes following a review in the Company’s business plan. Based on a sensitivity analysis considering a US$ 10/barrel decrease in Brent prices stress scenario, when compared to the Brent price projections in our most recent update of the 2015-2019 Business and Management Plan ( Plano de Negócios e Gestão – PNG ), a US$ 200 reclassification adjustment from equity to the statement of income would occur. A schedule of expected reclassification of cumulative foreign exchange losses recognized in other comprehensive income to the statement of income as of March 31, 2016 is set out below: 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated 2024 to 2027 Total Expected realization (2,760) (4,321) (4,468) (3,545) (2,823) (2,621) (2,763) (1,689) 623 (24,367) b) Cash flow hedges involving swap contracts – Yen x Dollar The Company has a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen and does not intend to settle these contracts before the maturity. The relationship between the derivative and the bonds was designated for cash flow hedge accounting. c) Sensitivity analysis for foreign exchange risk on financial instruments A sensitivity analysis is set out below, showing the probable scenario for foreign exchange risk on financial instruments, computed based on external data along with stressed scenarios (a 25% and a 50% change in the foreign exchange rates), except for assets and liabilities of foreign subsidiaries, when transacted in a currency equivalent to their respective functional currencies. Financial Instruments Exposure at 03.31.2016 Risk Probable Scenario (*) Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Assets 4,309 219 1,077 2,154 Liabilities (67,757) Dollar/Real (3,448) (16,939) (33,878) Cash flow hedge on exports 62,827 3,197 15,707 31,414 (621) (32) (155) (310) Liabilities (**) (597) Yen/Dollar 14 (149) (298) (597) 14 (149) (298) Assets 10 Euro/Real − 3 5 Liabilities (64) − (16) (32) (54) − (13) (27) Assets 8,981 Euro/Dollar (490) 2,245 4,490 Liabilities (17,828) 972 (4,457) (8,914) (8,847) 482 (2,212) (4,424) Assets 6 Pound − 1 3 Liabilities (23) Sterling/Real (1) (6) (12) (17) (1) (5) (9) Assets 2,587 Pound (34) 647 1,294 Liabilities (5,151) Sterling /Dollar 68 (1,288) (2,576) (2,564) 34 (641) (1,282) Assets 569 Dollar/Peso 52 142 285 Liabilities (584) (54) (146) (292) (15) (2) (4) (7) (12,715) 495 (3,179) (6,357) (*) On March 31, 2016, the probable scenario was computed based on the following risks: R$ x U.S. Dollar - a 5.1% depreciation of the Real/ Japanese Yen x U.S. Dollar - a 2.3% depreciation of the Japanese Yen/ Peso x U.S. Dollar - a 9.6% depreciation of the Peso / Euro x U.S. Dollar: a 5.2% depreciation of the Euro / Pound Sterling x U.S. Dollar: a 1.3% depreciation of the Pound Sterling/ Real x Euro - a 0.4% appreciation of the Real / Real x Pound Sterling - 3.8% depreciation of the Real. Source: Focus and Bloomberg. (**) A portion of the foreign currency exposure is hedged by a cross-currency swap. Interest rate risk management The Company considers that interest rate risk does not create a significant exposure and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain subsidiaries of Petrobras. Credit risk Credit risk management in Petrobras aims at minimizing risk of not collecting receivables, financial deposits or collateral from third parties or financial institutions through efficient credit analysis, granting and management based on quantitative and qualitative parameters that are appropriate for each market segment in which the Company operates. 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The commercial credit portfolio is broad and diversified and comprises clients from the domestic market and from foreign markets. Credit granted to financial institutions is related to collaterals received, cash surplus invested and derivative financial instruments. It is spread among “investment grade” international banks rated by international rating agencies and Brazilian banks. Liquidity risk Liquidity risk is represented by the possibility of a shortage of cash or other financial assets in order to settle the Company’s obligations on the agreed dates and is managed by the Company based on policies such as: centralized cash management, in order to optimize the level of cash and cash equivalents held and to reduce working capital; a minimum cash level to ensure that cash needed for investments and short-term obligations is met even in adverse market conditions; increasing the number of investors in the domestic and international markets through funding opportunities, preserving a strong presence in the international capital markets and searching for new funding sources, including new markets and financial products, as well as funds under the divestment program. During 2015, the Company used traditional funding sources (export credit agencies – ECAs, banking market, capital markets and development banks) to obtain the necessary funding to repay debt and fund its capital expenditures. Proceeds from long-term financing amounted approximately US$1.1 billion in the first quarter of 2016 and the Company also signed a term sheet with the China Development Bank CDB to obtain US$10 billion through financing agreements that are currently being negotiated. A maturity schedule of the Company’s finance debt (undiscounted), including face value and interest payments is set out following: Maturity 2021 and thereafter Balance at March 31, 2016 Balance at December 31, 2015 Principal 10,126 11,777 16,589 23,200 16,053 50,038 127,783 127,354 Interest 4,994 6,341 5,889 4,877 3,571 33,016 58,689 59,038 Total 15,120 18,118 22,478 28,077 19,624 83,054 186,472 186,392 Fair value of financial assets and liabilities Fair values are determined based on market prices , when available, or, in the absence thereof, on the present value of expected future cash flows. The fair values of cash and cash equivalents, short term debt and other non-current assets and liabilities are equivalent or do not differ significantly from their carrying amounts. The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is set out below: - Level 1: inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date. - Level 2: inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. - Level 3: inputs are unobservable inputs for the asset or liability. 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Fair value measured based on Level I Level II Level III Total fair value recorded Assets Marketable securities 777 - - 777 Commodity derivatives 1 - - 1 Foreign currency derivatives - 10 - 10 Balance at March 31, 2016 778 10 - 788 Balance at December 31, 2015 833 6.3 - 839.3 Liabilities Foreign currency derivatives - (2) - (2) Interest derivatives - (19) - (19) Balance at March 31, 2016 - (21) - (21) Balance at December 31, 2015 - (33) - (33) There are no material transfers between levels. T he estimated fair value for the Company’s long term debt as of March 31, 2016, computed based on the prevailing market rates is set out in note 16.1. Subsequent events Voluntary Separation Incentive Plan – 2016 PIDV On April 1, 2016, Petrobras announced a new voluntary separation incentive program (2016 PIDV) designed to contribute to the achievement of the goals set out in our Business and Management Plan. The 2016 PIDV is open to all employees from April 11, 2016 up to August 31, 2016. Provisions for charges will be recognized through such period according to the enrollment of our workforce to this program. The effective cost to implement the 2016 PIDV will depend on certain variables, for example, number of enrollments and specific conditions of each employee. Sale of Petrobras Argentina On May 3, 2016, the Company concluded the negotiations with Pampa Energía of the main terms and conditions for the sale the entire interest in Petrobras Participaciones S.L. ("PPSL"), which holds 67,19% interest in Petrobras Argentina (PESA). The base price of the deal is US$892, without taking into account the effect of price adjustments and the tax impact. This transaction is part of the Divestment Program in the Company Business and Management Plan 2015-2019 and its conclusion is subject to the deliberation and approval of its final terms and conditions by the Executive Board and Board of Directors, as well as the appropriate regulatory agencies. Sale of distribution assets in Chile On May 3, 2016, the Company concluded the negotiations with Southern Cross Group of the main terms and conditions for the sale its whole interest in Petrobras Chile Distribución Ltda. (“PCD”), owned through Petrobras Caribe Ltd. The final value of the deal, subject to price adjustments tax impact, is estimated to be US$490. This transaction is part of the Divestment Program in the Company Business and Management Plan 2015-2019 and is still subject to the deliberation and approval of its final terms and conditions by the Executive Board, Board of Directors and the Executive Committee of Southern Cross, as well as the appropriate regulatory approvals. 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Financing contract with China Exim Bank On May 9, 2016, the Company signed with the China Exim Bank a term sheet containing the main terms and conditions for a financing contract of US$1 billion and the final agreement is already under negotiation. Information Related to Guaranteed Securities Issued by Subsidiaries Petrobras Global Finance B.V. (PGF) Petróleo Brasileiro S.A. - Petrobras fully and unconditionally guarantees the debt securities issued by Petrobras Global Finance B.V. (PGF), a 100-percent-owned finance subsidiary of Petrobras. There are no significant restrictions on the ability of Petrobras to obtain funds from PGF. 46 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 12, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
